Citation Nr: 0735440	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-28 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicides in 
the Republic of Vietnam.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
January 1958 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


FINDINGS OF FACT

1.  There is no service or post-service medical evidence that 
shows any findings related to diabetes mellitus during 
service or for many years therafter; there is no competent 
evidence that causally links the veteran's diabetes to any 
incident of service; the preponderance of the evidence is 
against a finding that the veteran served within the 
territorial boundaries Vietnam; he did not serve in the 
territorial waters of Vietnam and as to the latter finding, 
it is not contended otherwise.  

2.  There is no medical evidence that shows hypertension 
during service or for many years therafter; there is no 
competent evidence that causally links the veteran's 
hypertension to any incident of service; as service 
connection is not in effect for diabetes, a service-connected 
disability did not cause or aggravate hypertension.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131; 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102. 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a January 2004 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Timely notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence of in-service diabetes mellitus, hypertension 
(to include within a year after service separation for 
hypertension), or service in Vietnam is absent.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA clinical records.  There is no indication of 
any additional relevant evidence that has not been obtained.  

As to the duty to provide an examination or medical opinion, 
there is no medical evidence of diabetes mellitus or 
hypertension during service or for many years thereafter, nor 
is there competent evidence that suggests a link between 
either disease and service.  With respect to the claim that 
diabetes is linked to herbicide exposure in Vietnam, the 
preponderance of the relevant evidence is against a finding 
that the veteran was in Vietnam.  The record does not show he 
was in the territorial waters of Vietnam and it is not 
contended otherwise.  The claim that diabetes caused or 
aggravated hypertension (secondary service connection) must 
fail as service connection for diabetes is not in effect.  
Under these circumstances, there is no duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c (4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, certain chronic diseases, including diabetes 
mellitus and hypertension, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes (emphasis 
added); Hodgkin's disease; chronic lympocytic leukemia (CLL), 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Analysis-Diabetes Mellitus 

The veteran contends that he developed diabetes mellitus as a 
result of exposure to herbicides in the Republic of Vietnam.   

With respect to presumptive service connection, the Board 
notes that if the veteran had verified service in Vietnam 
then he would be presumed to have been exposed to herbicides 
while engaging in that service.  See 38 C.F.R. § 3.307.  
Diabetes mellitus, type II, is a disease that is presumed to 
be related to herbicide exposure, and service connection is 
warranted if a Vietnam veteran contracts this disease at any 
time after service.  Id.; 38 C.F.R. § 3.309.

As there is medical evidence of a current diagnosis of type 
II diabetes, the threshold question is whether the veteran 
had active service in Vietnam.  The Board is cognizant of 
recent jurisprudence regarding "blue water" naval veterans 
who served exclusively in the coastal waters offshore of 
Vietnam and were awarded the Vietnam Service Medal (VSM), and 
that there is a pending stay for these claims.  See Hass v. 
Nicholson, 20 Vet. App. 257 (2006).  While there is pending 
litigation surrounding these cases, the Board notes that this 
case is not affected by the stay as the veteran is not a 
recipient of the VSM, and claims that his service was not 
offshore, but rather in-country during a temporary assignment 
from his home port in Japan.  

There is noting in the record to support the veteran's 
contention that he served within the borders of the Republic 
of Vietnam, or even exclusively in the waters offshore.  The 
veteran was not awarded the VSM, which weighs highly against 
the contention of service in Vietnam.  Additionally, the 
veteran has not submitted "buddy statements" or any other 
documentation (such as travel orders) which would serve to 
substantiate his claim of service in Vietnam.  

As there is no documentation of alleged service in Vietnam, 
the Board is unable to concede that the veteran was exposed 
to herbicides during his active service.  Accordingly, the 
claim for service connection for diabetes mellitus due to 
herbicide exposure must be denied.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.

Regarding direct service connection, the Board notes that 
there is no indication in the service medical records of any 
treatment, consultation, or diagnosis of diabetes.  Indeed, 
the record indicates that the veteran first developed 
diabetes many years after service separation, with a December 
2003 clinical report mentioning a "10 year" history of the 
disease.  This makes the onset of diabetes to be 
approximately 1993, a period of almost thirty years after 
service discharge.  Such negative evidence weighs against a 
claim of direct service connection.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Additionally, 
there is no medical opinion of record which links the 
veteran's current diabetes to his military service, and as 
such, on a direct basis or one year presumptive basis, the 
veteran's claim must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; Combee, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) .

Analysis-Hypertension

The veteran contends that he developed hypertension as a 
result of his diabetes mellitus, a disorder which, pursuant 
to the above decision, is not service-connected.  

The medical evidence shows a current diagnosis of 
hypertension, and it is apparent that the veteran has 
undergone several therapeutic treatments at VA facilities to 
control this through counseling about diet and exercise.  

There is no medical evidence of hypertension during service 
or for many years thereafter and it is not contended 
otherwise.  The first diagnosis of hypertension was several 
decades after the veteran was released from the naval service 
and there is no competent opinion that suggests a link 
between hypertension and any incident of service.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 1 Vet. App. at 
56.

As to the veteran's claim that his hypertension is secondary 
to his diabetes, in order for a claim for secondary service 
connection to be substantiated, it must be shown that a 
service-connected disorder caused or aggravated a nonservice-
connected disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995). .Since the veteran's diabetes is not a 
service-connected disorder, this aspect of the claim must be 
denied as a matter of law.  Id.; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of exposure to herbicides in the 
Republic of Vietnam is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


